DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title
	Changed the title to --METHODS FOR CELIAC DISEASE USING LACTOBACILLUS STRAINS--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: WO1 (WO2004/076615) and WO2 (WO2007/040444) do not disclose either Lactobacillus strains capable of treating, preventing, reducing and/or removing symptoms and/or markers of celiac disease and using a combination of either of the Lactobacillus strains for arresting celiac disease, therefore.  
Administering a combination of these two Lactobacillus strains for celiac disease is novel and unobvious because the prior art does not teach the combination of these two strains for this use; and one of skill in the art would not have expected the probiotic activities of the combination to be effective for successfully treating and/or preventing, as well as reducing and/or removing symptoms of celiac disease; since the cited prior art did not recognize the combined strains on their own to be successfully effective for celiac disease.  The claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  
The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
 Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651